USCA11 Case: 21-12333      Date Filed: 05/04/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12333
                   Non-Argument Calendar
                   ____________________

BRIAN JAMES ALBERT,
                                              Plaintiff-Appellant,
versus
ASSOCIATION OF CERTIFIED ANTI-MONEY
LAUNDERING SPECIALISTS, LLC,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
              D.C. Docket No. 1:18-cv-05464-SCJ
                   ____________________
USCA11 Case: 21-12333        Date Filed: 05/04/2022    Page: 2 of 5




2                      Opinion of the Court               21-12333


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
        The Association of Certified Anti-Money Laundering
Specialists (ACAMS) is an industry organization that offers a
professional certification for anti-money laundering specialists. To
obtain the certification, candidates must pass a closed-book test.
Brian Albert suffers from a learning disorder and would like to take
the test open book. ACAMS declined to let him take the test open
book, so Albert sued ACAMS for disability discrimination. The
district court granted summary judgment in ACAMS’s favor, and
this is Albert’s appeal.
       As we explain below, at summary judgment, the district
court applied the wrong legal standard in evaluating Albert’s
disability discrimination claim. We vacate and remand for re-
evaluation under the proper framework.

                                 I.
       Brian Albert is a bank compliance officer who has a learning
disorder. ACAMS offers an anti-money laundering certification
Albert would like to obtain. But Albert must first pass a test
designed to evaluate candidates’ knowledge of anti-money
laundering techniques. The test is closed book. Because of his
learning disorder, Albert asked ACAMS if he could take the test
open book. ACAMS declined to let him do so because the test “was
not designed to be taken in an open book format.”
USCA11 Case: 21-12333              Date Filed: 05/04/2022        Page: 3 of 5




21-12333                    Opinion of the Court                               3

       Albert sued ACAMS, asserting disability discrimination
under Title III of the Americans with Disabilities Act of 1990
(ADA), 42 U.S.C. § 12181 et seq., based on ACAMS’s decision not
to let him take the anti-money laundering test open book. 1 After
discovery, the district court granted summary judgment in part in
ACAMS’s favor. 2 Albert timely appealed the summary judgment.3




1
    Albert was originally counseled but is now proceeding pro se.
2
  There were some other aspects of Albert’s claims—and the district court’s
disposition of those claims at summary judgment—that are not relevant to
this appeal. Along with asking to take the anti-money laundering test open
book, Albert asked for some other accommodations from ACAMS, such as
special seating and extra testing time, that the district court held ACAMS must
provide. ACAMS has not appealed that part of the district court’s decision.
In addition to his disability discrimination claim, Albert asserted a retaliation
claim against ACAMS. The district court granted summary judgment in
ACAMS’s favor on the retaliation claim, and Albert has not appealed that part
of the district court’s decision.
3
  In addition to challenging the district court’s summary judgment of his
disability discrimination claim, Albert appeals one other part of the district
court’s rulings below: its decision, prior to summary judgment, not to allow
him to amend his complaint to add new state-law claims and clarify his
retaliation claim. On appeal, Albert raises this issue only in passing. Albert’s
arguments on this issue lack merit. The district court found that Albert’s
request for leave to amend his complaint—submitted over 16 months after the
suit began, and after the original discovery period had ended—was
“inexcusably late.” That determination was not an abuse of discretion. See
Carrel v. AIDS Healthcare Found., Inc., 898 F.3d 1267, 1272 (11th Cir. 2018)
(“[W]e review a denial of leave to amend a complaint for abuse of
USCA11 Case: 21-12333               Date Filed: 05/04/2022      Page: 4 of 5




4                              Opinion of the Court                 21-12333

                                       II.
        Title III of the ADA concerns “Public Accommodations and
Services Operated by Private Entities.” See 42 U.S.C. § 12181 et
seq. Title III’s primary provision, Section 302, prohibits disability
discrimination by “place[s] of public accommodation.” 42 U.S.C.
§ 12182. A different, more specialized provision, Section 309,
prohibits disability discrimination in the “offer[ing]” of
“examinations or courses related to,” among other things,
“certification.” 4 42 U.S.C. § 12189. The Attorney General has
promulgated a regulation interpreting Section 309. See 28 C.F.R.
§ 36.309.
       Albert’s disability discrimination claim based on ACAMS’s
decision not to allow him to take its anti-money laundering test
open book was expressly asserted under Section 309 of the ADA,
the provision relating to “examinations and courses.” Yet at
summary judgment, the district court evaluated Albert’s


discretion.”). Thus, we affirm the district court’s ruling on the amendment
issue.
4
    In full, Section 309 states:
           Any person that offers examinations or courses related to
           applications, licensing, certification, or credentialing for
           secondary or postsecondary education, professional, or trade
           purposes shall offer such examinations or courses in a place
           and manner accessible to persons with disabilities or offer
           alternative accessible arrangements for such individuals.
42 U.S.C. § 12189.
USCA11 Case: 21-12333         Date Filed: 05/04/2022    Page: 5 of 5




21-12333               Opinion of the Court                         5

discrimination claim under our established framework governing
discrimination claims against “places of public accommodation”
under Section 302. See A.L. ex rel. D.L. v. Walt Disney Parks and
Resorts US, Inc., 900 F.3d 1270, 1289–90, 1292–94 (11th Cir. 2018).
       The district court applied the wrong legal standard. The law
that governs Albert’s disability discrimination claim against
ACAMS is Section 309. See 42 U.S.C. § 12189; see also Enyart v.
Nat’l Conf. of Bar Exam’rs, Inc., 630 F.3d 1153, 1160 (9th Cir. 2011)
(“42 U.S.C. § 12189, which falls within Title III of the ADA, governs
professional licensing examinations.”); Doe v. Nat’l Bd. of Med.
Exam’rs, 199 F.3d 146, 154–56 (3d Cir. 1999) (“[S]ection 309, the
more specific statute governing discrimination by providers of
examinations, effectively defines the requirements of Title III of the
ADA with regard to examinations.”). We have not previously
construed this statute. Because the district court did not either, we
vacate and remand for its re-evaluation of its summary judgment
of the open-book testing claim under the proper framework. In the
course of re-evaluating, the district court should commission any
additional briefing necessary and take whatever other actions it
deems appropriate.
    AFFIRMED IN PART, VACATED IN PART, and
REMANDED.